Citation Nr: 1633893	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).

In January 2010, the Veteran testified at a hearing at the RO.  In February 2012, the Veteran withdrew his previously requested Board hearing.

This case was previously before the Board in August 2013, September 2014, and March 2015, at which time the Board remanded the issues for additional development.


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the Appeals Management Center (AMC) granted the Veteran entitlement to specially adapted housing.

2.  Special home adaption grants are precluded by law when specially adapted housing is found to be warranted.


CONCLUSIONS OF LAW

1.  The appeal concerning entitlement to specially adapted housing is dismissed, as entitlement was already granted and there remains no justiciable case or controversy with respect to this claim.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for a special home adaption grant are not met.  38 U.S.C.A. §§ 1151(c)(1), 2101, 2001A, 2104 (West 2014); 38 C.F.R. § 3.809a (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Specially Adapted Housing

Entitlement to specially adapted housing was awarded by the AMC in a March 2016 rating decision.  As such, this claim is dismissed as a matter of law, as there remains no case or controversy; or dispute of fact or law, regarding this issue.  38 U.S.C.A. § 7105 (West 2014); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Thus, the benefit sought on appeal was granted in full.

II.  Special Home Adaptation 

The Veteran also has a claim pending before the Board for special home adaption under 38 C.F.R. § 3.809(a).  However, 38 C.F.R. § 3.809(a) specifically provides that a Veteran is not eligible for assistance under this section if he is entitled to assistance under 38 C.F.R. § 3.809, as is the case here.  Therefore, because the Veteran's claim under 38 C.F.R. § 3.809 has been granted, his entitlement to a grant under 38 C.F.R. § 3.809(a) is precluded as a matter of law and is dismissed.

In light of the above, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

ORDER

The appeal for entitlement to specially adapted housing is dismissed. 

The appeal for entitlement to a special home adaptation is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


